NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                  Argued July 7, 2022
                                 Decided August 2, 2022

                                          Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DIANE P. WOOD, Circuit Judge

                       THOMAS L. KIRSCH II, Circuit Judge


No. 21-2870

JOSE LUIS DAVILA,                                Petition for Review of an Order of the
      Petitioner,                                Board of Immigration Appeals.

       v.                                        No. A096-481-716

MERRICK B. GARLAND,
Attorney General of the United States,
      Respondent.



                                         ORDER

       Jose Luis Davila is a citizen of Mexico. Davila has resided in the United States for
an unknown period. In 2016, Davila pled guilty to receiving a stolen or converted
vehicle in violation of 625 Ill. Comp. Stat. 5/4-103(a)(1). The Department of Homeland
Security subsequently charged Davila as inadmissible because he had been convicted of
a crime involving moral turpitude (CIMT). See 8 U.S.C. § 1182(a)(2)(A)(i)(I).
No. 21-2870                                                                          Page 2


       Facing deportation, Davila filed an application with the Immigration Court
denying that his conviction was a CIMT. The immigration judge determined Davila was
ineligible for cancellation of removal. The Board of Immigration Appeals (BIA) affirmed
the judgment of the immigration judge, concluding the offense met the requirements of
a CIMT under our decision in Hashish v. Gonzales, 442 F.3d 572 (7th Cir. 2006), because
the conviction statute included a knowledge element. Davila has filed this petition
seeking review of the BIA’s decision. “‘Crime involving moral turpitude’ is an open-
ended term,” so when the BIA fleshes out its meaning through formal adjudication as it
did here, it “is entitled to the respect afforded by the Chevron doctrine.” Ali v. Mukasey,
521 F.3d 737, 739 (7th Cir. 2008).

       We use the categorical approach to determine whether a crime involves moral
turpitude, examining only the elements of the statute of conviction. Hashish, 442 F.3d at
575–76. The BIA has established that a conviction for an offense such as receipt of stolen
property “is a conviction for a crime involving moral turpitude, as it specifically
requires knowledge of the stolen nature of the goods.” In re Salvail, 17 I. & N. Dec. 19, 20
(BIA 1979).

       Applying the BIA’s framework, we concluded in Hashish that two Illinois theft
offenses were crimes involving moral turpitude because each offense “involve[d] the
knowing exertion of authority or control over the property of another.” 442 F.3d at 576–
77. The knowledge element of the Illinois theft statutes was sufficient to make those
crimes ones involving moral turpitude. Id.

       By the same logic, the BIA was correct in this case that Davila’s offense meets the
standard of a crime involving moral turpitude. Davila’s statute of conviction makes it
unlawful for “[a] person not entitled to the possession of a vehicle or essential part of a
vehicle to receive, possess, conceal, sell, dispose, or transfer it, knowing it to have been
stolen or converted.” 625 Ill. Comp. Stat. 5/4-103(a)(1). Examining only the elements of
the statute, we observe the statute’s knowledge requirement: “knowing it to have been
stolen or converted.” This knowledge requirement in turn falls squarely within our rule
in Hashish. Davila’s offense involves the knowing exertion of authority or control over
the property of another. We need not proceed any further.

        Davila argues Hashish should not control because the theft statute held to be a
CIMT in that case involved a permanency element, whereas the de minimis conduct of
his statute of conviction—receipt of converted property—does not. It is true that the
statute in Hashish criminalizes conduct only when the defendant:
No. 21-2870                                                                         Page 3


       (A) Intends to deprive the owner permanently of the use or benefit of the
       property; or
       (B) Knowingly uses, conceals or abandons the property in such manner as
       to deprive the owner permanently of such use or benefit; or
       (C) Uses, conceals, or abandons the property knowing such use,
       concealment or abandonment probably will deprive the owner
       permanently of such use or benefit.

720 Ill. Comp. Stat. 5/16-1(a). But we cast that permanency element as immaterial in
Hashish. We only examined and relied upon the knowledge element of the statute. So
too in evaluating Davila’s statute of conviction, 625 Ill. Comp. Stat. 5/4-103, we will not
read into our standard for CIMT any requirement for permanency. By applying our
Hashish knowledge requirement to this Illinois receipt of stolen or converted property
offense, we simply reaffirm our precedent that theft offenses incorporating a knowledge
element meet the requirements of crimes involving moral turpitude.

       The petition is DENIED.